DETAILED ACTION
	This office action is a response to an amendment filed on 07/11/2022. This case is reopened, and it is a second Non-Final rejection. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Response to Amendment claims 
1.	Claims 24-27 have been added.
2.	Claims 2, 8, 10, 16, 18-19 and 21-22 have been cancelled. 
Response to Arguments
Applicant's arguments filed on 07/11/2022 have been fully considered. 
In response to applicant’s argument in the remarks on page 13 about secondary prior art Mahadevan is not available as a prior art against the current application due to its publication date. The examiner considers this particular argument is persuasive;  therefore, the examiner has re-opened the case has used US publication version 20160380892 to reject the claims.  
In response to applicant’s argument in the remarks on pages 14-15 about not teaching claimed limitations “identify a first path segment from among the plurality of 
path segments that has not been able to achieve a currently enforced first path
 required segment performance.” By Gupta. In response, examiner disagrees with the applicant. Examiner’s interpretation of this claimed limitation is a processor of a node identify or determine a path segment from a plurality of path segment that fails to achieve it’s required performance. Gupta’s teaching in paragraphs 37-38 about using a controller is interpreted as using a control module of a node for configuration of the claimed functionalities, his teaching in paragraphs 33 about performing fast reroute option upon identification of a failure and switching to a backup service node based on multicast tree teaches identify a first path segment from among the plurality of path 
segments, his teaching in fig. 3, step 32, and in paragraph 42 about determining paths that needs to establish by taking telemetry data or segment performance (e.g. hop count, latency, device health score, video quality teaches about using a currently enforced first path required segment performance, his teaching in 
paragraph 33 about performing fast reroute option upon identification of a failure means failed link currently has not been able to achieve a currently enforced first path required 
segment performance. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gupta in combination with Mandle teach claimed invention. 
In response to applicant’s argument in the remarks on pages 14-15 about not teaching claimed limitations “identify a second path segment from among the
plurality of path segments that has been able to achieve a currently enforced 
second path required segment performance” By Gupta. In response, examiner disagrees with the applicant. Examiner’s interpretation of this claimed limitation is determining an alternative or a second routing from a plurality of path segment that has been able to achieve a currently enforced second path required segment performance. Gupta’s teaching in paragraphs 33 about performing fast reroute option upon identification of a failure and switching to a backup service node base d on multicast tree teaches identify a second path segment from among the plurality of path segments, his teaching in fig. 3, step 32, paragraph 42 about determining paths that needs to establish by taking telemetry data or segment performance(e.g. latency) teaches about using a currently enforced second path required segment performance that has been able to achieve. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gupta in combination with Mandle teach claimed invention. 
In response to applicant’s argument in the remarks on pages 14-15 about not teaching claimed limitations “relax the currently enforced first path required segment 
performance to a new first path required segment performance based on identifying the first path segment has not been able to achieve a the currently enforced first path required segment performance by increasing the acceptable segment delay for the path segment or decreasing the throughput target for the path segment” By Gupta. In response, examiner disagrees with the applicant. Examiner’s interpretation of this claimed limitation is switching or changing a currently enforced first path required segment performance to a new first path 
required segment performance. Gupta’s teaching in paragraph 33, about switching to a backup service node based on a multicast tree is interpreted as relaxing the 
currently enforced first path required segment performance to a new first path 
required segment performance, his teaching in paragraph 42 about determining paths that needs to establish by taking telemetry data or segment performance (e.g. latency) is interpreted as performing currently enforced first path required segment performance 
to a new first path required segment performance based on identifying the first 
path segment has not been able to achieve a the currently enforced first path required segment performance by increasing the acceptable segment delay for the path segment or decreasing the throughput target for the path segment. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gupta in combination with Mandle teach claimed invention. 
In response to applicant’s argument in the remarks on pages 14-15 about not teaching claimed limitations “tighten the currently enforced second path required 
segment performance to a new second path required segment performance 
based on identifying the second path segment achieved a the currently enforced 
second path required segment performance by decreasing the acceptable segment 
delay for the path segment or increasing the throughput target for the path segment” By Gupta. In response, examiner disagrees with the applicant. Examiner’s interpretation of this claimed limitation is reducing or changing or modifying or updating the currently 
enforced second path required segment performance to a new second path required segment performance based on identifying the second path segment achieved a the currently enforced second path required segment performance by decreasing the acceptable segment delay for the path segment or increasing the throughput target for the path segment. Gupta’s teaching in paragraph 33, switch to a backup service node based on a multicast tree is read as currently enforced second path required segment 
performance to a new second path required segment performance, and his teaching in fig. 3, step 32, paragraph 42, determining paths that needs to establish by taking telemetry data or segment performance (e.g. latency) is read as performing the currently enforced second path required segment performance to a new second 
path required segment performance based on identifying the second path segment 
achieved a the currently enforced second path required segment performance 
by decreasing the acceptable segment delay for the path segment or increasing the throughput target for the path segment. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gupta in combination with Mandle teach claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15, 17, 20 and 23 are rejected under 35 U.S.C 103 (a) as being unpatentable over Mandle et al. (hereinafter, “Mandle”; 20170310550) in view of Gupta et al. (hereinafter, “Gupta”; 20170353382) and in further view of MAHADEVAN et al. (hereinafter, “MAHADEVAN”; 20160380892). 
In reference to claims 1, 9 and 17,
Mandle teaches a control apparatus comprising: one or memory storing instructions (a random or serial access memory, paragraph 39); and 
One or more processor (computer processor, paragraph 41); configured to execute the instructions to implement (paragraphs 39 and 41 teach this limitation): 
an enforcement module (a random or serial access memory, paragraph 39);configured to communicate (establish assign link, paragraph 26, fig. 4, step 460);with a node(plurality of nodes ,paragraph 26, fig. 4, step 460);included in each path segment (fig. 2A, node 205a-205h, node 205f-205g-205f-205i); or communicate with an entity controlling the path segment to enforce a corresponding one of the required segment performances in the path segment,
Mandle does not teach explicitly about a control module to identify a first path segment 
from among the plurality of path segments that has not been able to achieve a currently 
enforced first path required segment performance, identify a second path segment from 
among the plurality of path segments that has been able to achieve a currently 
enforced second path required segment performance that has been able to achieve a 
currently enforced second path required segment performance, and tighten the 
currently enforced second path required segment performance to a new second path 
required segment performance based on identifying the second path segment achieved 
a the currently enforced second path required segment performance by decreasing the acceptable segment delay for the path segment or increasing the throughput target for the path segment
Gupta teaches wherein the control module is configured to (paragraphs 37-38 teach this limitation): identify a first path segment from among the plurality 
of path segments (paragraphs 33, performing fast reroute option upon identification of a failure and switching to a backup service node base d on multicast tree teaches this limitation); that has not been able to achieve (paragraph 33, performing fast reroute option upon identification of a failure means failed link currently has not been able to achieve); a currently enforced first path required 
segment performance (fig. 3, step 32, paragraph 42, determining paths that needs to establish by taking telemetry data or segment performance (e.g. hop count, latency, device health score, video quality); 
identify a second path segment from among the plurality of path segments (paragraphs  33, performing fast reroute option upon identification of a failure and switching to a backup service node base d on multicast tree teaches this limitation); that has been able to achieve a currently enforced second path requird segment performance (fig. 3, step 32, paragraph 42, determining paths that needs to establish by taking telemetry data or segment performance(e.g. latency) teaches this limitation);
relax the currently enforced first path required segment performance to a new 
first path required segment performance (paragraph 33, switch to a backup service node based on a multicast tree); based on identifying the first 
path segment has not been able to achieve a the currently enforced first 
path required segment performance by increasing the acceptable segment delay for the path segment or decreasing the throughput target for the path segment (fig. 3, step 32, paragraph 42, determining paths that needs to establish by taking telemetry data or segment performance (e.g. latency) teaches this limitation); and 
tighten the currently enforced second path required segment performance to a new second path required segment performance (paragraph 33, switch to a backup service node based on a multicast tree); based on identifying 
the second path segment achieved a the currently enforced second path required segment performance by decreasing the acceptable segment delay for the path segment or increasing the throughput target for the path segment (fig. 3, step 32, paragraph 42, determining paths that needs to establish by taking telemetry data or segment performance (e.g. latency) teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandle to use a control module to identify a first path segment from among the plurality of path segments that
 has not been able to achieve a currently enforced first path required segment performance, identify a second path segment from among the plurality of path 
segments that has been able to achieve a currently enforced second path required segment performance that has been able to achieve a currently enforced 
second path required segment performance, and tighten the currently enforced 
second path required segment performance to a new second path required segment performance based on identifying the second path segment achieved a the currently enforced second path required segment performance by decreasing the acceptable segment delay for the path segment or increasing the throughput target for the path segment as taught by Gupta because it would allow preventing packet loss by providing a reroute. 
Mandle and Gupta don’t teach explicitly about using an acquisition module configured to acquire a required end-to-end performance required for an end-to-end path from a first end node to a second end node the end-to-end path including the first and second end nodes and at least one intermediate node the end-to-end path including a plurality of path segments, the required end-to-end performance comprising both of acceptable delay for the end- to-end path and end-to-end throughput target of the end-to-end path and a control module configured to determine each required segment performance required for a respective one of the path segments based on the required end-to-end performance, ), the required segment performance comprising both of an acceptable segment delay for the corresponding path segment and a throughput target for the corresponding path segment. 
MAHADEVAN teaches an acquisition module configured to acquire a required end-to-end performance required for an end-to-end path from a first end node to a second end node the end-to-end path including the first and second end nodes and at least one intermediate node the end-to-end path including a plurality of path segments (paragraph 61, processor is equated to an acquisition module, paragraph18, network device is equated to first, edges nodes are equated to second nodes and connecting network device is equated to intermediate device, logically divide sub-network is equated to segment, and one or more communication paths are read as path segments),the required end-to-end performance comprising both of acceptable delay for the end- to-end path and end-to-end throughput target of the end-to-end path (paragraph 32, collecting measurement of quality matrices explicitly teaches performing measurement or configuring by the processor, actual delay is equated to end-to-end acceptable delay and bandwidth throughput is equated to  end-to-end throughput);
a control module configured to determine each required segment performance required for a respective one of the path segments based on the required end-to-end performance (paragraph 61, processor is equated to control module, paragraph 32, collecting measurement of quality matrices explicitly teaches performing measurement or configure to determine each required segment performance required for a respective one of the path segments based on the required end-to-end performance), the required segment performance comprising both of an acceptable segment delay for the corresponding path segment and a throughput target for the corresponding path segment (paragraph 32, actual delay is equated to acceptable segment delay and bandwidth throughput is equated to a throughput target for the corresponding path segment); and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandle and Gupta to using an acquisition module configured to acquire a required end-to-end performance required for an end-to-end path from a first end node to a second end node the end-to-end path including the first and second end nodes and at least one intermediate node the end-to-end path including a plurality of path segments, the required end-to-end performance comprising both of acceptable delay for the end- to-end path and end-to-end throughput target of the end-to-end path and a control module configured to determine each required segment performance required for a respective one of the path segments based on the required end-to-end performance, ), the required segment performance comprising both of an acceptable segment delay for the corresponding path segment and a throughput target for the corresponding path segment as taught by MAHADEVAN because it would allow using an autonomous WAN system for carrying peer-to-peer data across a network in a network topology  

In reference to claims 3, 11,
Mandle teaches wherein the control module (a random or serial access memory, paragraph 39); is configured to: when a difference (performance matric fall below threshold, paragraph 38); between a currently enforced required segment performance (provisioned network flows, paragraph 38) and the new required segment performance (updates network topology, paragraph 38); exceeds a threshold (exceed the capacity of network, paragraph 38), enforce (may initiate, paragraph 38); the new required segment performance (updates network topology, paragraph 38); in a corresponding one of the path segments (provisioned network flows, paragraph 38); through the enforcement module (a random or serial access memory, paragraph 39); and 
when the difference (certain performance, paragraph 38); does not exceed the threshold (below respective threshold, paragraph 38), refrain from enforcing (determine, paragraph 38); the new required segment performance (an update network topology, paragraph 38). 
In reference to claims 4, 12,
Mandle teaches wherein the control module (a random or serial access memory, paragraph 39); is further configured to determine(determine, paragraph 38); whether each of the required segment performances (subgraph representing network topology, paragraph 29, fig. 4, step 430); has been achieved (necessary to satisfy, paragraph 38);based on a monitored (monitor, paragraph 38);performance parameter (exceed the capacity of the network, paragraph 38);of a respective one of the path segments (current network flow, paragraph 38). 
In reference to claims 5, 13
Mandle teaches wherein at least one of the first and second end nodes (fig. 1, element 107,paragraph 13); is a radio terminal (wireless access point, paragraph 110), the at least one intermediate node includes a base station (eNB or base station, paragraph 13), and 
at least one of the path segments (fig. 1, link between 107a and 107b); is a radio access network segment between the radio terminal and the base station (fig. 1, link between 107a and 107b). 
In reference to claims 6, 14,
Mandle teaches wherein the first and second end nodes are the same radio terminal (ground stations, paragraph 13), and the end-to-end path is a round-trip path (figure 1 teaches links between element 107a and 107b can be a round trip). 
In reference to claims 7, 15,
Mandle teaches wherein the enforcement module (a random or serial access memory, paragraph 39);is configured to communicate(configure to communicate, paragraph 14); with the base station (eNB or base station, paragraph 13); to enforce (assigning, 35, fig. 4, step 440);a corresponding one of the required segment performances (subgraph, paragraph 35, fig. 4, step 440); in the radio access network segment (link between plurality of network nodes, paragraph 35, fig. 4, step 440). 
In reference to claims 20 and 23,
Mandle does not teach explicitly about the method of claims 20 and 23.
Gupta teaches further comprising: obtaining a first monitored performance parameter from a first intermediate node among the at least one intermediate node (paragraph 43, receiving telemetry data from service nodes as explained in this paragraph) ; 
obtaining a second monitored performance parameter from a second intermediate node among the at least one intermediate node (paragraph 43, paragraph 43, receiving telemetry data from service nodes as explained in this paragraph); and 
identifying the first path segment that has not been able to achieve (paragraph 33, identification of a failure); the currently enforced first path required segment performance (fig. 3, steps 30 and 32, paragraph 43, determining primary path based on received telemetry data is read as enforcing telemetry data or required segment for a current primary path); and the second path segment from among the plurality of path segments that has been able to achieve the currently enforced second path required segment performance based on the first monitored performance parameter and the second monitored performance parameter (fig. 3, step 34, paragraph 43, computing one more backup path using telemetry data).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandle to obtaining a first monitored performance parameter from a first intermediate node among the at least one intermediate node, identifying the first path segment that has not been able to achieve the currently enforced first path required segment performance and the second path segment from among the plurality of path segments that has been able to achieve the currently enforced second path required segment performance based on the first monitored performance parameter and the second monitored performance parameter as taught by Gupta because it would allow preventing packet loss by providing a reroute. 
Allowable Subject Matter
Claims 24-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20170310550……………..paragraphs 26, 39 and 41.
20170353382……………..paragraphs 32-33, 37-38 and 42.
20160380892……………...paragraphs 18, 32 and 61.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/
 Examiner, Art Unit 2466      

/DIANE L LO/Primary Examiner, Art Unit 2466